DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claim(s) which focused on “data as being audio data comprising power or loudness value and processing said audio data to determine characteristic associated with other amendments” have been considered and rejected over new ground of rejections.

Furthermore, the applicant’s amended claim(s) overcame the 112 issue in last action. 

	Although, the primary reference as in Popova (US 2015/0010169 A1)  disclose of the audio adjustment and playback with data, but it lacked such specific aspect as “data as being audio data comprising power or loudness value and processing said audio data”, nonetheless, it shall be observed that Pance disclose of various sensors including microphones for which “audio data comprising power or loudness value and processing said audio data” in relation to the volume control. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 58-60, 62-67, 69, 73-76, 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popova (US 2015/0010169 A1) and Pance et al. (US 2013/0028443 A1).



	Nonetheless, the art never specify of the data as being related to audio data for the operation of the sound emitting device at the location and wherein said audio data as comprising a power or loudness value, but the specific concept of receiving audio data for the operation of the sound emitting device at the location and wherein said audio data as comprising a power or loudness value is noted therein (fig.2 (132/136); par [41, 49, 59]/microphone with steering capability to extract frequency level or level). Thus, one of the ordinary skills in the art could varied the amount of mentioned data by adding such specific receiving audio data for the operation of the sound emitting device at the location and wherein said audio data as comprising a power or loudness value for adjusting the volume of sound emitting device based on user’s location. 

Thus the prior art further disclose of  comparing the operating characteristic with a predetermined mathematical relationship to determine whether a difference exists (Pop-par [44-45, 52]/the operating characteristic may be compared with a certain mathematical function); and identifying an input adjustment to correct the difference wherein the input adjustment is within a predetermined range and does not exceed a predetermined maximum 

59. (New) A method according to claim 58, comprising: the further step of receiving data associated with operation of the sound capturing device at a predetermined location (par [14-15, 31]/the data is based on user’s distance).  

60. (New) A method according to claim 58, wherein operation of the sound emitting device is at a predetermined location and time (par [35]).  

62. (New) A method according to claim 58, wherein the output variable is a sound volume (par [15, 52-53]).  

63. (New) A method according to claim 58, wherein the mathematical relationship is determined at the same predetermined location (fig.3; par [52-55]).  

64. (New) A method according to claim 58, wherein data is received via a physical connection or received wirelessly, and by one or more of WiFi, Bluetooth, ZigBee and LiFi (par [15, 19]). 



66. (New) A method according to claim 58, wherein the processing step comprises determining a first operating characteristic of that device for that location and determining a second operating characteristic of that device for that location (par [15]).  

67. (New) A method according to claim 58, wherein the predetermined mathematical relationship is determined by a method comprising one or more of: generating a curve of best fit based on a set of inputs and outputs in respect of the sound emitting device; or algorithmically creating an equation to describe the relationship between a set of inputs and output in respect of the sound emitting device (par [55]).  


69. (New) A method of managing an audio device, comprising the steps of: detecting an audio device which comprises one or more of an audio input device which is a microphone or a sound emitting device (fig.2 (100/130); par [36]/the detector may be identified when operating); analyzing data associated with the audio device to identify it (fig.1 (116); par [15, 20, 23]/the device may be identified according to user and its distance) ; searching a data store for configuration data associated with the identified audio device & retrieving configuration data in 

	But the prior art never specify of audio data to be analyzed and search data store for configuration of the identified audio device.  But the concept of analyzing audio data stored for configuration of identified audio device is mentioned (par [57]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted audio data to be analyzed and search data store for configuration of the identified audio device for adjusting the volume of sound emitting device based on user’s location. 

73. (New) A method according to claim 69, wherein the data associated with the audio device comprises one or more of: an identification tag or code or number, specification data, manufacturer data, audio device capabilities, device physical attributes, network configuration settings, one or more operational attributes which are selected from current temperature, geographical location , Application Programming Interface, generic interface/gateway information and pre-configured identity data (par [19-20, 39]/the device operational attributes may be used for identification purpose).  

74. (New) A method according to claim 69, wherein the data store is located locally or remotely (par [39]).  

Claim 75, the prior art disclose of a system for managing a sound emitting device, comprising: a sound emitting device (par [20, 65]); an audio input device (par [20]); a data store (par [39]); a computing device in communication with said sound emitting device and with said audio input device and with said data store (fig.1 (208); par [26, 28, 69])

But the prior art lacked of the specific as wherein said computing device is adapted to process audio data received from the audio input device  based on data from the data store and communicate one or more instructions to the sound emitting device based on said processing.

	but the specific concept of computing device is adapted to process audio data received from the audio input device  based on data from the data store and communicate one or more instructions to the sound emitting device based on said processing  is noted therein (fig.2 (132/136); par [41, 49, 59, 64, 70]/microphone with steering capability to extract frequency level or level and thus adjust the playback accordingly). Thus, one of the ordinary skills in the art could varied the amount of mentioned data by adding such specific computing device is adapted to process audio data received from the audio input device  based on data from the data store and communicate one or more instructions to the sound emitting device based on said processing for adjusting the volume of sound emitting device based on user’s location. 


76. (New) A system according to claim 75, wherein communication with the computing device comprises communication over one or more of a wireless network a telecommunications network and the internet (par [30]).  



Claim 79, the method of claim 58, wherein an entirety of said audio data is received by one sensor type (Pence-par [59, 76]/the microphone to steer the audio from a particular  location).



Claim(s) 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popova (US 2015/0010169 A1) and Pance et al. (US 2013/0028443 A1) and Kodama (US 2018/0253276 A1).

Claim 70, the method according to claim 69, including comprising the steps of: detecting an audio input device which is a microphone (Pence-par [59]) ; analysing data associated with the audio input device to identify it ; searching a data store for configuration data associated with the identified audio input device & retrieving configuration data in relation to the identified audio input device from the data store (Pence-par [57]).

	But the art never specify as   3detecting a sound emitting device & analysing data associated with the sound emitting to identify it; searching a data store for configuration data 

	But the prior art as in Kodama disclose of the above herein (par [65-67]). Thus, one of the ordinary skills in the art could have modified the art by adding such sound emitting device & analysing data associated with the sound emitting to identify it; searching a data store for configuration data associated with the identified sound emitting & retrieving configuration data in relation to the identified sound emitting device from the data store so as to determine the particular output playback for each registered speaker among the various speakers. 

Claim 71, the method according to claim 69, wherein the audio device is an audio input device and  a microphone as mentioned,  but he prior art lacked of the specific as and comprising the steps: searching a network for a sound emitting device; identifying whether the sound emitting device has previously been configured & retrieving configuration data in relation to the sound emitting device from a data store.  


	But the prior art as in Kodama disclose of the above herein (par [65-67]). Thus, one of the ordinary skills in the art could have modified the art by adding such searching a network for a sound emitting device; identifying whether the sound emitting device has previously been configured & retrieving configuration data in relation to the sound emitting device from a data . 

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popova (US 2015/0010169 A1) and Pance et al. (US 2013/0028443 A1) and Shrum, JR. et al. (US 2012/0135684 A1).

 72. (New) A method according to claim 69, wherein the detecting step comprises one or more of: receiving a signal from the audio device (fig.1-2 (106); par [20]); sending a signal on a network to request a response from an audio device wherein the response is only requested of unregistered devices (par [31, 36, 46]/the movement of user send response to the audio device).

	But the prior art never specify such method as polling for unregistered devices, but the concept of having a certain polling for unregistered devices is noted (par [37]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted polling for unregistered devices so as to identified unregistered device. 

The prior art further disclose of such method as using an introduction protocol; sending a signal via peripheral to request a response from a computer's process wherein optionally the response is only requested of unregistered devices (par [28, 33]).  


Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popova (US 2015/0010169 A1) and Pance et al. (US 2013/0028443 A1) and Jitkoff et al. (US 2016/0154881 A1).




	But the general concept as having a second computing device to respond to queries from the first computing device in relation to attributes of one or more of the sound emitting device and the audio input device is noted therein (par [7-8, 25, 65]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted second computing device to respond to queries from the first computing device in relation to attributes of one or more of the sound emitting device and the audio input device so as to provide the needed result according to the queries at the second remote location. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2655